Citation Nr: 0023560	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for a low back 
disability manifested by pain radiating to the lower 
extremities.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for residuals of 
venereal disease.  

5.  Entitlement to service connection for residuals of 
frostbite of the feet.  

6.  Entitlement to service connection for ulcers.  

7.  Entitlement to service connection for gastritis.  

8.  Entitlement to service connection for a sleep disorder.  

9.  Evaluation of service-connected chronic cluster 
headaches, rated as 30 percent disabling from September 25, 
1991.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

According to the veteran's most recent DD 214, Certificate Of 
Release Or Discharge From Active Duty (DD 214), the veteran 
served on active military duty from October 1978 to September 
1991.  In addition, he had nine years and two months of prior 
active service.  

This appeal arises from a May 1992 rating action of the 
Montgomery, Alabama, regional office.  In that decision, the 
RO granted service connection for chronic cluster headaches 
and assigned a 30 percent evaluation to this disability, 
effective from September 1991.  Furthermore, by a March 1993 
rating action, the RO denied service connection for 
hypertension, a right knee disability to include arthritis, 
defective vision, otitis media, an enlarged left ventricle, 
leg cramps, gastritis, ulcers, hemorrhoids, residuals of 
venereal disease, a low back disability to include pain, 
depression with memory loss, insomnia, and residuals of 
frostbite of the feet.  

In April 1996, the Board of Veterans' Appeals (Board) denied 
the issue of entitlement to service connection for defective 
vision.  Additionally, the Board remanded to the RO for 
further evidentiary development the rating issue regarding 
the veteran's service-connected chronic cluster headaches as 
well as the remaining service connection claims which were 
denied by the RO in the March 1993 rating action.  

Following completion of development requested by the Board in 
the April 1996 remand, the RO, by an April 1999 rating 
action, granted service connection for hypertensive 
cardiovascular disease with left ventricle hypertrophy and 
assigned a 10 percent evaluation to this disability, 
effective from September 25, 1991.  Also by this same rating 
action, the RO granted service connection for a history of 
dislocation of right patella and assigned a 10 percent 
evaluation to this disability, effective from September 25, 
1991.  Furthermore, by a February 2000 rating action, the 
hearing officer who had conducted the May 1999 hearing at the 
RO granted service connection for a dysthymic disorder, which 
was previously claimed as depression with memory loss, and 
assigned a 10 percent evaluation to this disability, 
effective from September 1991.  Although the hearing officer 
granted service connection for gastroesophageal reflux 
disease, with a noncompensable rating effective from 
September 1991, the hearing officer also confirmed the prior 
denials of service connection for gastritis and ulcers.  

Significantly, the veteran has not expressed disagreement 
with the ratings, or effective dates, assigned to his now 
service-connected hypertensive cardiovascular disease with 
left ventricle hypertrophy, history of dislocation of right 
patella, and dysthymic disorder.  Consequently, claims 
regarding the veteran's hypertension, right knee disability, 
enlarged left ventricle, and depression with memory loss are 
no longer before the Board.  The only issues remaining in 
appellate status are those claims listed on the first page of 
this decision.  

In this regard, the Board also notes that, at a personal 
hearing conducted before a hearing officer at the RO in May 
1999, the veteran submitted additional evidence, including a 
statement in which he explained that he "will concede to 
exclude the following items from . . . [his] claim:"  otitis 
media, frostbite of the feet, hemorrhoids, and residuals of 
venereal disease.  However, at the hearing, the veteran 
specified that the issues for appellate consideration 
included his claims for service connection for otitis media, 
residuals of frostbite of the feet, hemorrhoids, and 
residuals of venereal disease.  Hearing transcript (T.) at 1.  
Accordingly, the Board concludes the issues of entitlement to 
service connection for otitis media, residuals of frostbite 
of the feet, hemorrhoids, and residuals of venereal disease 
properly remain in appellate status.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he currently has otitis media associated 
with his active military duty.  

2.  The claim for service connection for low back disability, 
currently diagnosed as degenerative disc disease at multiple 
levels of the lumbar spine, a lumbar disc herniation at the 
L4-5 level, loss of motion segment integrity at L4-5 and 
L5-S1, lumbar radiculopathy bilaterally at the same level, 
acute lumbar strain, and bilateral sacroiliitis, is 
plausible.

3.  Pre- existing hemorrhoids were not aggravated during 
active military duty.  

4.  The veteran has not submitted competent medical evidence 
establishing that he currently has residuals of venereal 
disease associated with his active military duty.  

5.  The veteran has not submitted competent medical evidence 
establishing that he currently has residuals of frostbite of 
his feet which is associated with his active military duty.  

6.  The veteran has not submitted competent medical evidence 
establishing that he currently has ulcers associated with his 
active military duty.  

7.  The veteran's claim for service connection for gastritis 
is plausible.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
otitis media, residuals of venereal disease, residuals of 
frostbite of the feet, and ulcers are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  Pre- existing hemorrhoids were not aggravated during 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).

3.  The claims of entitlement to service connection for 
gastritis and low back disability manifested by pain 
radiating to the lower extremities are well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet.App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Ibid.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

A.  Otitis Media

Throughout the current appeal, the veteran has asserted that 
he incurred otitis media during his active military duty, 
that he continues to experience this condition "sometimes," 
and that he takes medication for ear infections and swelling 
as well as for otitis media.  See, e.g., T. at 2-8.  
According to the veteran's testimony, he currently receives 
ear treatment from a private physician.  T. at 7-8.  

According to the service medical records, the veteran was 
treated for acute otitis media in July 1977 and in November 
1983.  An October 1984 examination report indicates that the 
veteran's ear and throat infections, which occurred after he 
had undergone dental work, resolved without problems.  At the 
June 1991 separation examination, the veteran reported that 
he had previously experienced, or had at that time, ear, 
nose, or throat trouble.  The July 1991 Medical Evaluation 
Board Proceedings Report did not list otitis media as one of 
the veteran's medical conditions or defects at that time.  

Relevant post-service medical records indicate that, in May 
1992, the veteran was accorded a VA general medical 
examination that demonstrated tympanic membranes which were 
within normal limits.  Otitis media was not diagnosed.  In a 
July 1992 letter, a private physician noted that the 
veteran's tympanic membranes were clear.  In December 1992, 
this doctor explained that the veteran's right tympanic 
membrane was clear but that his left tympanic membrane was 
congested and dull.  Evaluation of the veteran's ears at a 
May 1993 VA examination was within normal limits.  

At a July 1996 VA audio-ear disease examination, the veteran 
had no subjective complaints.  Objective findings were 
normal.  The examiner concluded that the examination was 
normal and that no otitis media was present.  At a VA 
audio-ear disease examination conducted in October 1996, the 
veteran reported having a history of otitis media but denied 
any recent occurrences of this disorder.  The physical 
examination was entirely normal.  The examiner concluded that 
the evaluation was normal and showed no otitis media and that 
no follow-up treatment was necessary.  

The Board acknowledges the veteran's contentions that he 
incurred otitis media during his active military duty and 
that he continues to experience this condition sometimes.  In 
this regard, the Board notes that service medical records 
reflect in-service episodes of treatment for otitis media in 
July 1977 and in November 1983.  

Significantly, however, the claims folder contains no 
competent medical evidence that the veteran currently has 
otitis media associated with the in-service episodes of 
treatment for acute otitis media approximately twenty years 
ago.  Neither is there competent medical evidence that he 
currently has residuals of the in- service otitis episodes.  
The only evidence of record of the presence of otitis media 
associated with service is the veteran's own lay statements 
of continued symptomatology.  Because the veteran is a 
layperson with no medical training or expertise, his 
assertions standing alone do not constitute competent medical 
evidence of the presence of otitis media associated with the 
in-service episodes of treatment for acute otitis media 
approximately twenty years ago.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he 
currently has otitis media related to the in-service episodes 
of treatment for acute otitis media approximately twenty 
years ago.  Therefore, his claim for service connection for 
otitis media must be denied on the basis that it is not well 
grounded.  

The Board acknowledges that, at the May 1999 personal 
hearing, the veteran testified that, during an August 25, 
1998 operation, he was found to have residuals of otitis 
media.  T. at 6-7.  The medical records from this surgery 
have been obtained and associated with the claims folder.  
Significantly, these reports do not provide competent medical 
evidence that the veteran currently has otitis media.  

In addition, the Board notes that, at the recent hearing, the 
veteran testified that he takes medication for various ear 
pathology, including otitis media, and that he currently 
receives ear treatment from a private physician.  See, 
T. at 2-8.  Contentions of the existence of medical records 
reflecting ear treatment received almost ten years after 
separation from service but not illustrating a nexus between 
any current otitis media and active military duty do not 
serve to well ground the veteran's claim for service 
connection for otitis media.  Consequently, a remand to 
obtain any such available treatment records is not necessary.  

Because VA's duty to assist claimants is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to develop this particular claim 
further.  See Morton v. West, 12 Vet.App. 477, 485-486 
(1999).  If the veteran wishes to submit additional pertinent 
treatment records, he may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.

B.  A Low Back Disability Manifested By Pain
Radiating To The Lower Extremities

At the May 1999 hearing, the veteran combined his low back 
and leg cramps claims.  T. at 12.  Specifically, the veteran 
testified that he currently has a low back disability which 
is manifested by low back pain that radiates down both of his 
legs.  T. at 12-13, 22-23.  According to the veteran's 
testimony, this combined low back and lower extremity 
disability was incurred in his active military duty.  
T. at 12-13, 21-22, 29-30.  Additionally, the veteran 
testified that he receives treatment for back problems.  
T. at 23-25.  

According to the service medical records, in May 1986, the 
veteran sought treatment for back pain which radiated down 
his right leg.  Probable HNP was assessed.  Several days 
later, the veteran reported that his back pain radiated down 
both of his legs.  A physical examination provided the 
assessment of probable central L5-S1 HNP.  A needle 
electromyography completed several days later in the same 
month showed no evidence of radiculopathy, myopathy, or 
neuropathy affecting either lower extremity.  

At the June 1991 separation examination, the veteran reported 
that he had previously had, or had at that time, recurrent 
back pain and leg cramps.  The July 1991 Medical Evaluation 
Board Proceedings Report did not list a low back disability 
manifested by pain radiating to the lower extremities as one 
of the veteran's medical conditions or defects at that time.  

According to relevant post-service medical records, at the 
May 1992 VA general medical examination, the veteran 
described occasional low back pain.  Examination of the 
thoracolumbar spine was unremarkable.  No low back 
disability, including one manifested by pain radiating to the 
lower extremities, was diagnosed.  At an October 1992 VA 
treatment session, the veteran complained of low back pain.  

In a December 1992 letter, a private physician noted the 
veteran's complaints of low back strain following a car 
accident.  Several months later in April 1993, this doctor 
noted that a physical examination showed lumbar paraspinal 
spasm, some asymmetry in the lower limbs with decreased 
sensation in the right lower extremity with vibration 
testing, and an absent left knee jerk and diagnosed lumbar 
strain with lumbar radiculopathy.  Subsequent medical records 
reflect diagnoses including lumbar disc bulge confirmed by 
myelogram; lumbar disc herniation at the L4-5 level, loss of 
motion segment integrity at L4-5 and L5-S1, lumbar 
radiculopathy bilaterally at the same level, acute lumbar 
strain, and bilateral sacroiliitis; and probable left L4-5 
radiculopathy.

The service medical records suggest the existence of chronic 
disability, namely of probable central L5-S1 herniated 
nucleus pulposus.  Some months after service, the veteran 
reportedly sustained intercurrent injury involving the low 
back, and, subsequently, diagnoses of herniated nucleus 
pulposus apparently were confirmed.  In the Board's opinion, 
the fact that the medical evidence shows the probable 
existence of chronic disability in service renders the claim 
plausible.  The merits of the claim are addressed in the 
remand that follows.

C.  Hemorrhoids

Throughout the current appeal, the veteran has asserted that 
he incurred hemorrhoids during his active military duty.  
See, e.g., T. at 16-17.  According to the veteran's testimony 
at the recent hearing, his hemorrhoids have been painful but 
have not resulted in bleeding.  T. at 16.  The Board finds 
that the claim is plausible, and that all relevant records 
are associated with the claims file.

According to the service medical records, at the July 1969 
enlistment examination, the veteran reported history of piles 
(hemorrhoids) or rectal disease, and the examining physician 
also noted hemorrhoids.  The veteran was treated for 
hemorrhoids in September 1969 and reported having a 
hemorrhoid at a May 1975 gastrointestinal treatment session.  
Thereafter, hemorrhoids were not shown at October 1984 and 
October 1986 examinations.  At the June 1991 separation 
examination, the veteran reported history of piles or rectal 
disease.  The July 1991 Medical Evaluation Board Proceedings 
Report did not list hemorrhoids as one of the veteran's 
medical conditions or defects at that time.  The post- 
service medical record refers to history of hemorrhoids.

This medical evidence shows that hemorrhoids were noted on 
induction into service, and, accordingly, pre- existed 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  This being 
the case, to establish service connection, the evidence must 
show aggravation during service.  According to 38 C.F.R. 
§ 3.306(a), a finding of aggravation requires an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease. 

In the veteran case, the medical evidence shows treatment for 
hemorrhoids on one and perhaps two occasions in service.  
Thereafter, no residuals of the hemorrhoids are shown 
medically. From this evidence, it appears that the pre- 
existing hemorrhoids were briefly symptomatic in service.  
However, there is no medical evidence that the pre- existing 
hemorrhoid disorder underwent permanent increase in severity 
during service.  Accordingly, aggravation of hemorrhoids in 
service is not shown.

The Board acknowledges the veteran's contentions that he 
incurred hemorrhoids during his active military duty.  
However, the more probative evidence in this regard is the 
contemporaneous medical record, and this record clearly shows 
that hemorrhoids were noted when he was examined for service 
entry.


D.  Residuals Of Venereal Disease

Throughout the current appeal, the veteran has essentially 
asserted that service connection is warranted for residuals 
of venereal disease.  He has provided no more specific 
arguments concerning this issue.  

According to the service medical records, in April 1982, the 
veteran was treated for probable scarring due to gonorrhea 
with no active infection at that time.  An October 1984 
examination report indicates that the veteran's gonorrhea had 
been well treated with no recurrences.  At the June 1991 
separation examination, the veteran reported that he had 
previously had, or had at that time, venereal disease.  The 
July 1991 Medical Evaluation Board Proceedings Report does 
not list residuals of venereal disease as one of the 
veteran's medical conditions or defects at that time.

Relevant post-service medical records indicate that, at the 
May 1992 VA general medical examination, the veteran failed 
to make a specific complaint regarding venereal disease, and 
this evaluation provided no findings or diagnosis of such a 
disorder.  At a May 1993 VA examination, the veteran reported 
that he had had venereal disease in the 1980s.  No residuals 
were shown on examination.  

At a subsequent VA testes, trauma or disease, examination 
conducted in June 1996, the veteran denied problems with his 
testes but reported having recurrences with prostatitis every 
year since service.  The veteran did not describe any 
problems with residuals of venereal disease, and the examiner 
diagnosed no such disability.  

The Board acknowledges the veteran's contentions that service 
connection for residuals of venereal disease is warranted.  
In this regard, the Board notes that service medical records 
indicate that the veteran's gonorrhea had been well-treated 
with no recurrences.  

Significantly, the claims folder contains no competent 
medical evidence that the veteran currently has any residuals 
of venereal disease associated with his service.  The only 
evidence of record of the presence of such a disability is 
the veteran's own essential lay statements of continued 
symptomatology.  Because the veteran is a layperson with no 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of the presence 
of residuals of venereal disease associated with his service.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he 
currently has residuals of venereal disease associated with 
his service.  Therefore, his claim for service connection for 
residuals of venereal disease must be denied on the basis 
that it is not well grounded.  

In the April 1996 remand, the Board asked the RO to schedule 
the veteran for an examination by a urologist to determine 
whether he currently has any residuals of venereal disease.  
This examination was conducted in June 1996.  Significantly, 
as the Board has discussed in this decision, the veteran did 
not describe, at this evaluation, any problems with residuals 
of venereal disease, and the examiner diagnosed no such 
disability.  

Because VA's duty to assist claimants is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to develop this particular claim 
further.  See Morton v. West, 12 Vet.App. 477, 485-486 
(1999).  If the veteran wishes to submit additional pertinent 
treatment records, he may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.

E.  Residuals Of Frostbite Of The Feet

Throughout the current appeal, the veteran has asserted that 
he sustained frostbite to his feet during his active military 
duty and that he continues to have residual problems with his 
feet including tingling sensations in his feet once or twice 
a week and feelings of coldness in his feet.  See, e.g., 
T. at 8-11.  The veteran admitted at the hearing that 
military physicians who had examined him during his active 
service in Germany did not diagnose frostbite but, instead, 
explained to him that he had a chronic skin disorder of his 
feet which was defined as eczema.  T. at 9.  

The service medical records are essentially negative for 
complaints of, treatment for, or findings of frostbite of the 
veteran's feet.  At the June 1991 separation examination the 
veteran reported that he had incurred frostbite in Germany in 
1971 and that he had be given "10%" from VA.  The July 1991 
Medical Evaluation Board Proceedings Report did not list 
residuals of frostbite as one of the veteran's medical 
conditions or defects at that time.  

According to post-service medical records, at the May 1992 VA 
general medical examination, the veteran gave a history of 
having had frozen feet in the past but denied any history of 
coldness or decreased sensation in his feet.  A physical 
examination demonstrated pes planus and mild hallux valgus 
deformity bilaterally of the great toes.  X-rays taken of the 
veteran's feet showed hallux valgus deformity associated with 
mild degenerative changes bilaterally.  The examiner 
diagnosed mild hallux valgus deformity of the feet and 
degenerative arthritis of the feet bilaterally.  Evaluation 
of the veteran's lower extremities at the May 1993 VA 
examination were within normal limits.  

At the June 1996 VA foot examination, the veteran reported 
that in 1970, while on combat duty, his boots froze to his 
feet and that, since that time, he has had severe problems 
with his feet, including itching, ulceration, and exudation 
of a liquid.  X-rays taken of the veteran's feet showed no 
bony abnormality.  The examiner noted some maceration and 
scaling, no active ulceration, and good dorsalis pedis and 
posterior tibial arteries.  The veteran had pronation, 
supination, and dorsiflexion to 8 degrees and bilateral and 
plantar flexion to 18 degrees bilaterally.  The examiner 
diagnosed chronic disease of both feet.  

The Board acknowledges the veteran's contentions that he 
sustained frostbite to his feet during his active military 
duty and that he continues to have residual problems with his 
feet to include tingling sensations in his feet once or twice 
a week and feelings of coldness in his feet.  Significantly, 
however, the claims folder contains no competent medical 
evidence that the veteran currently has any residuals of 
frostbite of his feet associated with his service.  No 
recently diagnosed foot disorder, including the mild hallux 
valgus deformity of the veteran's feet as well as the 
degenerative arthritis of his feet, has been shown by 
competent medical evidence to be related in any way to the 
alleged in-service occurrence of frostbite of his feet.  

The only evidence of record of the presence of residuals of 
frostbite of the feet associated with service is the 
veteran's own essential lay statements of continued 
symptomatology.  Because the veteran is a layperson with no 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of the presence 
of residuals of frostbite of the feet associated with his 
service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 
(1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he 
currently has residuals of frostbite of his feet associated 
with his service.  Therefore, his claim for service 
connection for residuals of frostbite of the feet must be 
denied on the basis that it is not well grounded.  

In the April 1996 remand, the Board asked the RO to schedule 
the veteran for a special podiatry examination to ascertain 
whether he currently has any residuals of frostbite of his 
feet.  Additionally, the examiner was requested to provide an 
opinion as to whether any relationship exists between the 
veteran's military service and any foot disability currently 
shown on examination.  The examiner was also asked to 
specifically state whether no association was shown.  

Review of the claims folder indicates that this examination 
was conducted in June 1996.  The examiner diagnosed chronic 
disease of both feet.  This diagnosis appears to have been 
based on dermatological pathology shown on the evaluation.  
These dermatological symptoms were the only foot 
abnormalities found on examination.  In fact, the examiner 
specifically noted that the evaluation demonstrated good 
dorsalis pedis and posterior tibial arteries.  Consequently, 
the examiner appeared to have found no residuals of frostbite 
of the veteran's feet.  With regard to the dermatological 
pathology shown on the evaluation, the Board notes that 
service connection for dyshidrotic eczema of both feet has 
been granted and that a 10 percent rating has been assigned 
to this disability, effective from September 1991.  

In any event, because VA's duty to assist claimants is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to develop this 
particular claim further.  See Morton v. West, 
12 Vet.App. 477, 485-486 (1999).  If the veteran wishes to 
submit additional pertinent treatment records, he may do so.  
The Board views its discussion in this decision as sufficient 
notification to the veteran of the elements necessary to 
render his claim well grounded and to explain to him the 
reason that his current attempt fails to meet the 
well-grounded requirements.

F.  Ulcers and Gastritis

Throughout the current appeal, the veteran has asserted that 
he incurred both gastritis and ulcers during his active 
military duty.  See, e.g., T. at 13-15.  At the recent 
hearing, the veteran testified that, during his active 
service, he was given medication, including Mylanta and 
Prilosec.  See, e.g., T. at 13-14.  According to the 
veteran's testimony, he continues to experience 
gastrointestinal pathology which includes abdominal pain and 
which requires a restricted diet and medication.  
T. at 14-15.  

Service medical records reflect treatment for peptic ulcer 
disease in May 1975, a possible ulcer in July 1978, probable 
gastroenteritis in October 1982, and gastritis versus peptic 
ulcer in August and September 1983.  An upper 
gastrointestinal (UGI) series completed in September 1983 was 
normal.  Thereafter, the veteran was treated for possible 
esophagitis or gastritis in July 1985 and viral 
gastroenteritis in November 1985.  An UGI series completed in 
November 1986 was normal with a normal gastric outline, 
normal mucosal fold pattern, and no evidence of ulceration or 
mass lesion.  In December 1987, the veteran was treated for 
reflux esophagitis and gastritis, and, in 1988, he reported 
taking Tagamet for stomach trouble.  At the June 1991 
separation examination, the veteran reported that he had 
previously had, or had at that time, frequent indigestion as 
well as stomach, liver, or intestinal trouble.  The July 1991 
Medical Evaluation Board Proceedings Report did not list 
gastritis or ulcers as one of the veteran's medical 
conditions or defects at that time.  

According to post-service medical records, at the May 1992 VA 
general medical examination, the veteran reported having a 
history of gastritis between 1977 and 1978 as well as having 
additional symptoms within the past five to six months, 
including nausea with eating, avoidance of certain foods and 
drinks, and vomiting once in the last eight months.  
Radiographic films showed a normal esophogram, and an UGI 
series was normal.  The examiner diagnosed a history of 
gastritis with a normal esophagogram on upper GI.  Evaluation 
of the veteran's abdomen at the May 1993 VA examination 
showed tenderness in his epigastric area.  At a February 1995 
psychological examination, the veteran reported that he takes 
medication and avoids certain foods due to his stomach 
ulcers.  

At the June 1996 VA miscellaneous neurological disorders 
examination, the veteran reported that in 1981 he had had a 
bleeding ulcer.  At the VA intestine examination that was 
completed on the same day in June 1996, the veteran again 
reported that in 1981 he was found to have a bleeding ulcer 
and, in addition, stated that this ulcer was documented by 
x-ray.  In the examination report, the examiner acknowledged 
the veteran's description of his in-service ulcer problems 
but explained that these contentions were not supported by 
the service, and post-service, records which reflected only 
reflux but not ulcers.  The examiner diagnosed a history of a 
bleeding ulcer in 1991 as well as gastroesophageal reflux 
disease and gastritis and explained that the veteran would be 
scheduled for a current UGI series.  A report of an UGI 
series completed in July 1996 showed gastroesophageal reflux 
with an otherwise normal upper GI.  

With regard to the claim of entitlement to service connection 
for ulcers, the Board acknowledges the veteran's contentions 
that he sustained ulcers during his active military duty and 
that he continues to experience gastrointestinal problems.  
In addition, the Board notes that the service medical records 
reflect treatment for peptic ulcer disease in May 1975, a 
possible ulcer in July 1978, and a possible peptic ulcer in 
August and September 1983.  

Significantly, however, the UGI series completed during 
service in September 1983 and in November 1986 were normal.  
Moreover, post-service medical records have failed to provide 
competent evidence of the presence of ulcers.  The examiner 
who conducted the June 1996 VA intestine examination 
diagnosed simply a history of a bleeding ulcer in 1991, based 
upon the veteran's report.  

The fact remains that the claims folder contains no competent 
medical evidence that the veteran currently has ulcers 
associated with his service.  The only evidence of record of 
the presence of ulcers associated with service is the 
veteran's own essential lay statements of continued 
symptomatology.  Because the veteran is a layperson with no 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of the presence 
of ulcers associated with his service.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he 
currently has ulcers associated with his service.  Therefore, 
his claim for service connection for ulcers must be denied on 
the basis that it is not well grounded.  

Because VA's duty to assist claimants is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to develop this particular claim 
further.  See Morton v. West, 12 Vet.App. 477, 485-486 
(1999).  If the veteran wishes to submit additional pertinent 
treatment records, he may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.

With regard to the claim of entitlement to service connection 
for gastritis, the Board notes that the service medical 
records indicate that, following September 1983 and November 
1986 UGI series which provided normal findings, the veteran 
was treated for gastritis in December 1987.  Moreover, 
according to pertinent post-service medical records, the 
examiner who conducted the June 1996 VA intestine examination 
diagnosed gastritis.  

In view of the veteran complaints of persisting 
gastrointestinal symptoms since service, the in-service 
finding of gastritis, as well as the recent post-service 
diagnosis of gastritis, the Board finds that the evidence of 
record tends to show that the veteran may have gastritis that 
was present in service.  The Board concludes, therefore, that 
the veteran's claim for service connection for gastritis is 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) and Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).  


ORDER

A well-grounded claim not having been submitted, service 
connection for otitis media is denied.  

A well-grounded claim having been submitted, to this extent, 
the claim for service connection for a low back disability 
manifested by pain radiating to the lower extremities is 
allowed.  

The claim for service connection for hemorrhoids is denied.  

A well-grounded claim not having been submitted, service 
connection for residuals of venereal disease is denied.  

A well-grounded claim not having been submitted, service 
connection for residuals of frostbite of the feet is denied.  

A well-grounded claim not having been submitted, service 
connection for ulcers is denied.  

The claim of service connection for gastritis is well 
grounded; to this extent only, the claim is allowed.  


REMAND

Low Back Disability

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The veteran is requested to identify the health care 
provider(s) who treated him for his low back in connection 
with the automobile accident in 1992, as well as all current 
treatment providers.  Once these records are obtained, he 
should undergo VA examination to determine the relationship 
of his low back disability to service.

Gastritis

As the Board discussed in the previous portion of this 
decision, the service medical records reflect treatment for 
gastritis.  Furthermore, the examiner who conducted the 
post-service June 1996 VA intestine examination diagnosed 
gastritis and explained that the veteran would be scheduled 
for a current UGI series.  Significantly, however, the UGI 
series that was completed in the following month showed 
gastroesophageal reflux but an otherwise normal upper GI.  
Accordingly, the Board concludes that additional development 
of the veteran's claim for service connection for gastritis 
is required.  



A Sleep Disorder

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that this duty 
includes a duty to notify a claimant of the need to provide 
evidence relating to medical causation where the claimant has 
made statements indicating the existence of such evidence 
which would, if true, make the claim plausible.  Robinette 
v. Brown, 8 Vet.App. 69, 77-80 (1995).  See also, McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (reaffirming the 
principles set forth in Robinette).  

The service medical records in the present case are 
essentially negative for complaints of, treatment for, or 
findings of a sleep disorder.  At the June 1991 separation 
examination, the veteran reported that he had previously had, 
or had at that time, frequent trouble sleeping.  The July 
1991 Medical Evaluation Board Proceedings Report did not list 
a sleep disorder as one of the veteran's medical conditions 
or defects at that time.  

The first post-service evidence of a sleep disorder is dated 
in May 1992.  In a letter dated in that month, a private 
physician explained that he had prescribed medication for the 
veteran's insomnia.  Subsequent private medical records dated 
in September 1995 include an impression of mild obstructive 
sleep apnea.  Additional private medical records dated 
between January and May 1998 reflect evaluation of, and 
treatment for, a sleep disorder initially described as 
chronic insomnia and then diagnosed as severe sleep apnea 
syndrome with severe arterial oxygen desaturation.  
Thereafter, in August 1998, the veteran underwent surgery for 
obstructive sleep apnea, nasal airway obstruction, nasal 
septal deviation, and turbinate hypertrophy.  

Throughout the current appeal, the veteran has asserted that 
he was treated for insomnia during his active military duty, 
that this condition was subsequently diagnosed as sleep apnea 
within one year of his discharge from service, and that he 
currently receives treatment for sleep apnea.  See, e.g., 
T. at 26-29.  Significantly, at the May 1999 hearing, the 
veteran specifically testified that doctors have related, 
only verbally, his current sleep apnea to the problems he 
experienced in the military.  T. at 28-29.  If so, such a 
medical opinion might make "complete" the veteran's 
application for service connection for a sleep disorder.  
Consequently, the veteran's statement regarding the existence 
of such an opinion triggers VA's duty to notify pursuant to 
38 U.S.C.A. § 5103(a) and Robinette.  Because the veteran has 
not yet been provided with the required notice, a remand is 
required.  

Evaluation of Service-Connected Chronic Cluster Headaches

Initially, the Board notes that the veteran's rating claim is 
well grounded.  In other words, the Board concludes that the 
veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscele v. Derwinski, 
2 Vet.App. 629, 632 (1992) (in which the Court held that a 
claim for a higher rating is well-grounded when the veteran 
asserts that his or her service-connected disability has 
worsened).  

The VA has a duty to assist veterans who have submitted 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

Previously, in April 1996, the Board remanded the veteran's 
rating claim for his service-connected chronic cluster 
headaches for further evidentiary development.  In 
particular, the Board asked the RO to schedule the veteran 
for an examination by a specialist in neurology to determine 
the current nature and extent of his service-connected 
chronic cluster headaches as well as the nature and degree of 
any functional impairment caused by these headaches.  

Further review of the claims folder indicates that, in June 
1996, the veteran was accorded a VA miscellaneous 
neurological disorders examination.  After interviewing and 
examining the veteran, the examiner assessed chronic 
headaches of a predominantly migraine type but also with an 
element of cluster symptomatology.  In particular, the 
examiner diagnosed mixed cluster/migraine headaches with 
underlying tension headaches.  Additionally, the examiner 
noted that the veteran had reported having headaches 
approximately two to three times per week and having to go to 
the emergency room at least three times every six months.  

Significantly, however, the examiner did not provide an 
opinion regarding the nature and degree of any functional 
impairment caused by these headaches.  Such an opinion is 
necessary in light of the applicable rating criteria.  See 
38 C.F.R. § 4.124a, Code 8100 (1999) (which stipulates that 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrants the assignment of a 50 percent 
disability rating).  Because the examiner did not address the 
specific question posed by the Board in the April 1996 
remand, a second remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary a concomitant duty to ensure compliance with 
the terms of the remand).  See also Ardison v. Brown, 
6 Vet.App. 405, 407 (1994) and Abernathy v. Principi, 
3 Vet.App. 461, 464 (1992).  

Moreover, following the June 1996 VA miscellaneous 
neurological disorders examination, and specifically, in 
October 1998, a private clinical psychologist expressed his 
opinion that the veteran's headaches "appear to be more 
frequent and debilitating."  Furthermore, at the subsequent 
personal hearing conducted before a hearing officer at the RO 
in May 1999, the veteran testified that his headaches have 
worsened to such an extent in the last one to two years that 
his medication for this disability has been increased.  
T. at 19-21.  In light of this relevant medical evidence and 
lay testimony, the Board concludes that a remand of the 
veteran's rating claim for his service-connected chronic 
cluster headaches is warranted to determine the current 
nature and severity of this disability.  

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  RO should ask the veteran to identify 
the health care provider(s) who treated 
him for his low back in connection with 
the automobile accident that reportedly 
occurred in 1992, as well as all current 
treatment providers.  All such records 
should be obtained.

2.  Once these records are obtained, the 
RO should schedule the veteran for VA 
examination by a orthopedic specialist.  
The purpose of the examination is to 
determine the nature of low back 
disability and its relationship to 
service.  The claims file must be made 
available to the examiner.  Any indicated 
diagnostic tests should be performed.  
Following the examination, the 
orthopedist should answer the following 
questions: (1) What is the low back 
disability diagnosis; and (2) Is it at 
least as likely as not that the low back 
disability was first manifested in 
service?  The rational for the opinion is 
requested.

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for gastritis since his 
separation from active duty and treatment 
for chronic cluster headaches in recent 
years.  

4.  Thereafter, a VA gastroenterology 
examination should be conducted to 
determine the nature, severity, and 
etiology of any gastritis that the 
veteran may have.  The claims folder and 
a copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All tests deemed 
necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is at 
least as likely as not that the veteran 
currently has gastritis.  If so, the 
examiner should render an opinion as to 
whether any such current gastritis 
originated during the veteran's active 
military duty.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

5.  In addition, the veteran should be 
accorded a VA neurology evaluation to 
determine the extent of his 
service-connected chronic cluster 
headaches.  The claims folder and a copy 
of this remand must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  All testing deemed necessary 
should be performed.  

The examiner should provide a discussion 
of the frequency of any completely 
prostrating and prolonged headache 
attacks experienced by the veteran and of 
the impact of the veteran's headaches on 
his occupation and economic adaptability.  

6.  Furthermore, the RO should contact 
the veteran and advise him that, in order 
to make his claim for service connection 
for a sleep disorder well grounded, he 
needs to obtain and to submit competent 
medical evidence demonstrating that the 
claim is plausible.  He should be advised 
that submission of an opinion from a 
physician, or other qualified health care 
provider, indicating that his currently 
diagnosed severe sleep apnea syndrome 
with severe arterial oxygen desaturation 
originated during his active military 
duty, is the type of evidence needed to 
satisfy this requirement.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communication.  

7.  After completing the actions outlined 
above, the RO should take adjudicatory 
action on the veteran's claim for service 
connection for a sleep disorder, to 
include a determination as to whether the 
claim is well grounded.  If the RO 
concludes that the claim is well 
grounded, the agency should undertake any 
additional development deemed necessary 
to fulfill the duty to assist the 
veteran, to include an appropriate VA 
examination in which the examiner renders 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed sleep disorder originated 
during the veteran's active military 
duty.  

Moreover, the RO should re-adjudicate the 
issues of entitlement to service 
connection for gastritis and low back 
disability as well as the issue of the 
evaluation of service-connected chronic 
cluster headaches, rated as 30 percent 
disabling from September 25, 1991.  In 
adjudicating the rating claim, the 
appropriateness of "staged" ratings 
should be addressed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case which includes a discussion of all 
pertinent evidence received since the last supplemental 
statement of the case was furnished in February 2000.  After 
the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet.App. 109 (1995); Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures and to 
obtain clarifying evidence.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



